PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fujiki et al.
Application No. 15/692,772
Filed: 31 Aug 2017
Patent No. 10,691,702
Issued:  23 Jun 2020
:
:	DECISION ON APPLICATION
:	FOR 
:	PATENT TERM ADJUSTMENT
:
Attorney Docket No. 16113-7654003

This is a decision on the application for patent term adjustment, filed August 24, 2020, requesting that the patent term adjustment in the instant application be changed from 252 days to 286 days.

The request is GRANTED

Relevant Procedural History

On June 23, 2020, the instant application issued as Patent No. 10,691,702 with a patent term adjustment of 252 days, which consisted of a 337 day period of delay under 37 CFR.§ 1.703(a)(1) (“A” delay), reduced by 85 days of Applicant delay.  The instant application for patent term adjustment and the $200 fee were timely filed within two months of the issue date (August 23, 2020 fell on a Sunday.  See 37 CFR 1.7(a)).    

The calculation of 337 days of “A” delay is not in dispute.  Patentee’s only contention is with the 85 days of Applicant delay assessed.  Patentee argues that he should have only been assessed 51 days of Applicant delay.

Decision

On review, the USPTO finds that Patentee is entitled to two hundred fifty-two (252) days of PTA.

“A” Delay

The Office calculated "A" delay as 337 days.  The "A" delay was calculated based on the following:




(a) 337 days under 37 CFR 1.703(a)(1) beginning on November 1, 2018 (day after the date that is fourteen months from the filing date of the application, August 31, 2017) and ending on October 3, 2019 (mail date of the first Office action).

“B” Delay

The Office calculated the amount of “B” delay under 37 CFR 1.703(b) as zero days.

“C” Delay

The Office calculated the amount of “C” delay under 37 CFR 1.703(e) as zero days. 

Overlap
 
The Office calculated the amount of overlap between “A” and “B” delay as 0 days.  In Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), it was determined that overlap occurs when the calendar days overlap between the “A” and “B” delays.  Since no calendar days of the “A” and “B” delays overlap, the Office finds that the overlapping period of “A” delay and “B” delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office calculated Applicant delay as 85 days.  The Applicant delay was calculated based on the following:

(a)  3 days under 37 CFR 1.704(c)(10), for filing a Request to Correct or Update the Name of the Applicant under 37 CFR 1.46(c)(1) on March 31, 2020 (subsequent to the Notice of Allowance mailed February 12, 2020).

(b)  82 days under 37 CFR 1.704(c)(10), for filing a 37 CFR 1.312 Amendment on April 3, 2020.

Patentee argues that the Office should have only assessed 51 days of Applicant delay, measuring the 51 days from February 13, 2020 (the day after the Office mailed the Notice of Allowance) to April 3, 2020 (the day Applicant filed the Rule 312 Amendment).  

The Office will construe applicant’s citation of Supernus as an election of the rule changes that went into effect on July 16, 2020.  Under the new rule, the delay begins on the day after the mailing of the notice of allowance and ends on the date of the submission of the document.1



Patentee accurately calculated the amount of applicant delay under 37 CFR 1.704(c)(10) under the revised rule.

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                    
337 + 0 + 0 – 0 –51 = 286

Patentee’s Calculation:

337 + 0 + 0 – 0 – 51 = 286

Conclusion

Patentee is entitled to PTA of two hundred eighty-six (286) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 337 + 0 + 0 – 0 – 51 = 286 days. 

The Office will sua sponte issue a certificate of correction in the amount of 286 days.

Telephone inquiries specific to this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.


/KF/Kery A. Fries
Senior Legal Advisor
Office of Patent Legal Administration
Office of Deputy Commissioner for
Patent Examination Policy




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,691,702
		DATED            :  June 23, 2020   
		INVENTOR(S) :  Fujiki et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 252 days.

      Delete the phrase “by 252 days” and insert – by 286 days--
	
			


























    
        
            
    

    
        1 It should be noted that two papers were submitted after allowance. The first paper was a name correction under 37 CFR 1.46(c) on March 31, 2020 and the second paper was an amendment under 1.312 on April 3, 2020. Accordingly, under the revised rule the reduction would be for the period beginning on February 3, 2020 and ending on April 3, 2020